926 F.2d 1145
13 ITRD 1159
BAKELITE THERMOSETS, LTD., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-1499.
United States Court of Appeals,Federal Circuit.
Feb. 21, 1991.

James S. O'Kelly, Barnes, Richardson & Colburn, New York City, argued, for plaintiff-appellant.  With him on the brief, was Sandra Liss Friedman.
Saul Davis, Trial Atty., Commercial Litigation Branch, Dept. of Justice, New York City, argued, for defendant-appellee.  With him on the brief, were Stuart M. Gerson, Asst. Atty. Gen., David M. Cohen, Director and Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office.  Also on the brief, was Edward N. Maurer, U.S. Customs Service, of counsel.
Before MAYER and CLEVENGER, Circuit Judges, and SKELTON, Senior Circuit Judge.
CLEVENGER, Circuit Judge.


1
Bakelite Thermosets, Ltd.  (Bakelite) appeals, pursuant to 28 U.S.C. Sec. 1295(a)(5) (1988), from a judgment of the United States Court of International Trade sustaining a Customs Service determination that its imported asphalt emulsion is not classifiable as "Asphaltum, bitumen, and limestone-rock asphalt" under item 521.11 of the Tariff Schedules of the United States (TSUS).  Bakelite Thermosets, Ltd. v. United States, 744 F. Supp. 1164 (Ct. Int'l Trade 1990).


2
The Customs Service classified Bakelite's imported asphalt emulsion under item 523.91, TSUS, "Mineral substances, and articles of mineral substances, not specially provided for:  Other:  Not decorated."Bakelite does not challenge the factual finding below that the inclusion of 8% wax in the imported asphalt emulsion results in a product in which both asphalt and wax perform important permanent functions in end use.  Based on this finding, the Court of International Trade properly held that Bakelite failed to overcome the presumption of correctness accorded the Customs Service classification, and we affirm on the basis of its opinion, which we adopt.


3
AFFIRMED.